Detailed Action
1. This Office Action is submitted in response to the After Final 2.0/Amendment filed 5-11-2021, wherein claims 1, 11 and 16 have been amended. Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				

			Allowable Subject Matter

2. Claims 1-21 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
3. Prior art references collectively disclose a charged particle microscope with a sample holder; an ion beam column that creates a lamella in a sample; a radiation detector; a controller, and a manipulator device that grips the created lamella and transfers it out of the sample. See; for example, USPN 9,741,527; USPN 10,629,409; USPN 9,570,269 and USPN 5,225,683.
The prior art also discloses a charged particle microscope where the manipulator device includes actuators for moving the ends or jaws of an elongated manipulator. See; for example, USPN 7,375,325.
However, the prior art fails to provide a single reference that describes a charged particle microscope including all of the above limitations and also explicitly discloses using a manipulator with elongated members that include first and second outer ends that are movable with respect to each other for mechanically gripping and releasing a lamella.

	4. Claims 1, 11 and 16 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a charged particle microscope and method of operating a charged particle microscope comprising: a sample holder, for holding a sample; an ion beam column, for producing an ion beam that propagates along an ion axis onto said sample for creating a lamella in said sample; a detector, for detecting radiation emanating from said lamella and/or said sample in response to irradiation by said ion beam; a manipulator device that is arranged for transferring said lamella created in said sample out of said sample; and a controller, for at least partially controlling operation of said microscope, wherein said manipulator device comprises a first elongated manipulator member with a first outer end, and a second elongated manipulator member with a second outer end, wherein said manipulator device is arranged such that said first and second outer ends are movable with respect to each other for mechanically gripping and releasing said lamella, wherein the manipulator device further comprises an actuator coupled to move the first and second elongated manipulator member. 
	5. Claims 2-10, 12-15 and 17-21 are allowed by virtue of their dependency upon allowed claims 1, 11 and 16. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
May 18, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881